The plaintiff makes title to the prize money in controversy, by virtue of a lottery ticket, which he alleges in his complaint that he acquired subsequent to the drawing of the lottery in the state of Maryland; but without averring where the purchase was made. The instrument purchased was a part of the machinery for carrying on a business which our law pronounces a common and public nuisance. If a party institutes a suit in the courts of this state, upon a contract express or implied originating in such a source, he is bound to show on the face of his complaint, that his title was acquired in a jurisdiction where gambling was authorized by law. He seeks his remedy in a state where this species of it is a public and *Page 441 
common nuisance, and he fails to show a title to relief when the most favorable statement he can make of his claim, leaves it doubtful whether it is within or an exception to the general rule. The affirmative is with him in pleading as on a question upon evidence. He cannot recover by showing that the chances in favor or against his demand are about equal. He should, on paper, at all events, incline the balance in his own favor.
I think the judgment should be affirmed.
Judgment accordingly.